COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 GRAKOE SYSTEMS, INC./GENE                       §
 GRAY HOMELESS USA,                                              No. 08-08-00052-CV
                                                 §
                    Appellant,                                      Appeal from the
                                                 §
 v.                                                           448th Judicial District Court
                                                 §
                                                               of El Paso County, Texas
 JOHN H. TRIEN and RAFAEL VILLA,                 §
                                                                   (TC# 2006-2814)
                    Appellees.                   §


                                  MEMORANDUM OPINION

        This appeal is before the Court for determination whether it should be dismissed for lack

of jurisdiction. Appellant, Mr. Gene Gray, filed a notice of appeal on January 25, 2008. On

March 25, 2008, the District Clerk of El Paso County notified this Court that there was no final

judgment or appealable order on file in this case. By letter dated March 25, 2008, the clerk of

this Court notified Mr. Gray of the Court’s intent to dismiss the case for lack of jurisdiction

unless a party, within ten days of the date of the notice, could show grounds for continuing the

appeal. We have not received a response.

        Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable. TEX .CIV .PRAC.&REM .CODE ANN . § 51.012 (Vernon

1997) and § 51.014 (Vernon Supp. 2007); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso

1997, no pet.). Given the absence of a final judgment or other appealable order, we dismiss this

case for lack of jurisdiction.
May 15, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                             -2-